DETAILED ACTION
Claims 1–21 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
Claim 3 recites, “wherein the calibration area is one of followings”- “followings” should not be plural.
Claim 21 recites, “the touch sensitive processing apparatus recited in any one of claims 11-20”. This has caused additional fees to be charged, because the resultant total number of claims is 31 instead of 21. If this was unintentional, Applicant may be able to request a refund and amend the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3, 5, 11, 13, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, and 13 of copending Application No. 17/530888 (‘888). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 1 of Copending Application 17/530888
a pressure calibration method, applicable to a touch panel which sequentially comprises
A pressure calibration function calculation method, applied to a touch panel which sequentially comprises
a layer of first electrodes, an elastic dielectric layer, and a layer of second electrodes, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, the layer of second electrodes includes multiple second electrodes in parallel to a second axis, 
a layer of first electrodes, an elastic dielectric layer, and a layer of second electrodes, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, the layer of second electrodes includes multiple second electrodes in parallel to a second axis, 
the pressure calibration method comprising: 

gathering a touching event by utilizing mutual capacitance sensing between the first electrodes and the second electrodes; 
wherein the pressure calibration function calculation method comprising: 
by utilizing mutual capacitance sensing between the first electrodes and the second electrodes, 

measuring pressure values corresponding to calibration points when being pressed by a standard test pressure value, 
looking for a corresponding calibration area according to coordinates of the touching event; and 
wherein the touch panel comprises multiple calibration areas and each calibration area corresponds to one or more of the calibration points; and 
calculating a calibrated pressure value according to a measured pressure value corresponding to the touching event and a pressure calibration function corresponding to the calibration area.
calculating a pressure calibration function corresponding to each of the calibration areas according to coordinates of the calibration points, the standard test pressure value and the measured pressure values of the calibration points


It may be noted that claim 1 of the Current Application is a generic version of claim 1 of copending application ‘888 and is therefore entirely anticipated by claim 1 of the copending application, with only slight differences in language such as “coordinates of the touching event” instead of  “calibration points”.
In a similar manner, instant claims 3 and 5 are rejected over claims 3 and 5, respectively of ‘888; of ‘888; instant claim 11 is rejected over claim 11 of ‘888; instant claim 13 is rejected over claim 13 of ‘888; and instant claim 21 is rejected over claim 11 of ‘888 because a touch panel provided with the system is obvious to one of ordinary skill in the art to include.
For these reasons, there exists non-statutory obviousness-type double patenting over copending application ‘888. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3–4 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wei-hao Lin et al, CN 103823592 B (hereinafter “Lin”- page numbers refer to the English translation provided).
Regarding claim 1, Lin at Figs. 3, 5, and 13 discloses a pressure calibration method, (note Fig. 13 is an “embodiment 4” of an integrated capacitive touchscreen structure that is stated on pg. 6 to comprise the “embodiment 1” of Figs. 3 or 5) applicable to a touch panel which sequentially comprises a layer of first electrodes 203/2031, an elastic dielectric layer (elastic layer can be made of elastic rubber, a known dielectric), and a layer of second electrodes 204/2041, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, the layer of second electrodes includes multiple second electrodes in parallel to a second axis (Fig. 6: 203 and 204 are multiple electrodes parallel to first and second axes in the embodiment 1, comprised in the embodiment 4 of Fig. 13), the pressure calibration method comprising:

    PNG
    media_image1.png
    222
    813
    media_image1.png
    Greyscale

gathering a touching event by utilizing mutual capacitance sensing between the first electrodes and the second electrodes (pg. 2 para. 3 and 5; pg. 5 para. 5: drive signals are sent on first electrodes 2031 and sensed on second electrodes 2041 to locate a touching event); 
looking for a corresponding calibration area according to coordinates of the touching event (Fig. 15; pg. 6 para. 7: an area 206 of sensing units is looked for or designated according to a touching event from a finger; Fig. 16 shows a different area 206 designated); and 
calculating a calibrated pressure value according to a measured pressure value corresponding to the touching event and a pressure calibration function corresponding to the calibration area (Fig. 15; pg. 7 para. 1-2: a measured “first pressure value” is obtained according to the touching event of the finger being pressed, the touch sensing layer obtains the position of the finger, or second coordinate information, and this is used to correct or calibrate the first pressure value; Fig. 16 and pg. 7 para. 8: corresponds to embodiment 5 that changes the shape of the calibration area).
In the event that the foreign translation was partially misunderstood and the rubber dielectric was intended to be used only in the embodiment 1, or because the term “mutual capacitance” was not explicitly stated, or because it appears that the embodiment of Fig. 15 is being applied to self-capacitance and not mutual capacitance method, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to mix the methods of different embodiments. Lin teaches mutual or self-capacitance embodiments in the alternative, so it is a matter of design consideration which method to use for sensing a touching event. In addition, the method of sensing pressure will function no matter what type of dielectric used, such as air instead of rubber, because Lin states that a different type may augment the change in height of the pressing event and therefore be more appealing to a user, but the other type will still work.
Regarding claim 3, Lin discloses the pressure calibration method recited in claim 1, wherein the calibration area is one of following[[s]]: a triangle, wherein two edges of the triangle are in parallel to two adjacent edges of the touch panel, respectively; and a rectangle, wherein two adjacent edges of the rectangle are in parallel to two adjacent edges of the touch panel, respectively (Figs. 15-16: the calibration area is a rectangle, and two adjacent edges of the rectangle are in parallel to those of the touch panel, comparing to Fig. 6).

Regarding claim 4, Lin discloses the pressure calibration method recited in claim 1, wherein the pressure calibration function is based on coordinates of at least one vertex of the calibration area (Fig. 15, pg. 7: the pressure calibration function, “correction coefficient”, is based on second coordinate information of a finger touch that is sensed at all of the electrodes in an area 206, which includes at least one “vertex” or corner of the area), at least one standard test pressure value (second pressure value) and at least one measured pressure value (first pressure value).

Claims 6 and 8–9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yann-Cherng Chern et al, US 20170068383 A1 (hereinafter “Chern”).
Regarding claim 6, Lin discloses a pressure calibration method, applicable to a touch panel which sequentially comprises a layer of first electrodes, an elastic dielectric layer, a layer of second electrodes, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, the layer of second electrodes includes multiple second electrodes in parallel to a second axis (please refer to the discussion of claim 1).
However, Lin fails to teach a third layer and utilizing third electrodes.
Chern teaches a related pressure calibration method regarding sensing touch and measuring pressure, further including multiple third layers in parallel to the first axis (Chern Fig. 3A layer 306, Figs. 4A,4B; para. 71,73: the force sensing structure from sensor cell 4 and layer 306), wherein the pressure calibration method comprising: gathering an approaching event by utilizing the second electrodes and the third electrodes (para. 66: “the applied force is able to be detected by utilizing the mutual capacitive detection between the second electrode 306 and the third electrode 308”- here the first and third electrodes are labeled opposite to Applicant’s, and an applied force also measures an approaching event); gathering a touching event corresponding to the approaching event by utilizing mutual capacitance sensing between the first electrodes and the second electrodes (para. 66: “the position of the force is able to be detected by utilizing the mutual capacitive detection between the first electrode 304 and the second electrode 306”- the touching event is the position of the force); 
looking for a calibration area according to the approaching event; and calculating a calibrated pressure value according to a measured pressure value corresponding to the approaching event and a pressure calibration function corresponding to the calibration area (please refer to the discussion of claim 1).
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Chern of adding a third electrode to the calibration method of Lin. Chern teaches the touch and pressure sensor both with a third electrode (i.e. Fig. 3A) and without a third electrode (i.e. Fig. 1F), therefore it is a matter of design choice because either method will work for detecting a position and a pressure.

Regarding claim 8, Lin modified by Chern discloses the pressure calibration method recited in claim 6 (please refer to the discussion of claim 3 for the same additional limitations).
Regarding claim 9, Lin modified by Chern discloses the pressure calibration method recited in claim 6 (please refer to the discussion of claim 4 for the same additional limitations).

Claims 11, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Arokia Nathan et al, US 20190243502 A1 (hereinafter “Nathan”).
Regarding claim 11, Lin discloses a touch sensitive processing apparatus for pressure calibration, wherein the touch sensitive processing apparatus is coupled to a touch panel which sequentially comprises a layer of first electrodes, an elastic dielectric layer, and a layer of second electrodes, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, the layer of second electrodes includes multiple second electrodes in parallel to a second axis, (please refer to the discussion of claim 1).
However Lin fails to explicitly teach an interconnection network, and driving and sensing circuits.
Nathan also teaches a touch sensitive processing apparatus sensing touch and measuring pressure (see Figs. 1-2, para. 10), comprising: 
an interconnection network, configured to connect to one or more the first electrodes and one or more the second electrodes, respectively; (Fig. 3; para. 9-10,157: a multiplexed link 31 is connected to the first electrodes and the second electrodes of a touch panel; in a different embodiment of Fig. 16 multiplexer 75 is used)
a driving circuit, configured to connect to the interconnection network for transmitting driving signals; a sensing circuit, configured to connect to the interconnection network for sensing induced driving signals; (Figs. 1-2 front-end module 3; Fig. 16 controller 79) and 
a processor, coupled to the interconnection network, the driving circuit and the sensing circuit (signal processor 4), configured to execute instructions stored in a non-volatile memory (para. 158) to realize the following steps: 
gathering a touching event by utilizing mutual capacitance sensing between the first electrodes and the second electrodes; looking for a corresponding calibration area according to coordinates of the touching event; and calculating a calibrated pressure value according to a measured pressure value corresponding to the touching event and a pressure calibration function corresponding to the calibration area (please refer to the discussion of claim 1).
	It would have been obvious to one of ordinary skill in the art to combine a multiplexer along with driving and sensing circuits, together with a processor, , taught by Nathan, to compute the steps. Driving and sensing circuits are needed to transmit and receive the capacitive touch sensing and pressure sense signals, and a multiplexer can reduce the number of interconnecting lines, reducing possibility of short circuits at high electrode densities. In addition, it is obvious to render separate circuits for driving and sensing integral into a single front end circuit. See MPEP 2144.04 V.B.

Regarding claims 13–14, Lin modified by Nathan discloses the touch sensitive apparatus of claim 11, and Lin teaches the additional limitations (please refer to the rejections of claims 3 and 4, respectively).
Regarding claim 21, Lin modified by Nathan discloses a touch system for pressure calibration, comprising: the touch sensitive processing apparatus recited in any one of claims 11-20; and the touch panel coupled to the touch sensitive processing apparatus (Lin: the touch panel of Fig. 16 is coupled to the circuitry of Fig. 17; Nathan Fig. 3: a touch panel 29 is coupled to the touch sensitive processing apparatus 28 comprising the processor, storage and network interface).
Claims 16, 18–19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chern, and further in view of Nathan.
Regarding claim 16, Lin discloses a touch sensitive processing apparatus for pressure calibration, wherein the touch sensitive processing apparatus is coupled to a touch panel which sequentially comprises a layer of first electrodes, an elastic dielectric layer, and a layer of second electrodes, the layer of first electrodes includes multiple first electrodes in parallel to a first axis, and the layer of second electrodes includes multiple second electrodes in parallel to a second axis (please refer to the discussion of claim 1).
However, Lin fails to teach a third layer and utilizing third electrodes.
Chern teaches a related touch panel that further includes multiple third layers in parallel to the first axis (Chern: please refer to the discussion of the same limitations regarding claim 6).
However Lin and Chern fail to teach an interconnection network.
Nathan teaches a related touch panel that further includes an interconnection network, configured to connect to one or more the first electrodes and one or more the second electrodes, respectively; a driving circuit, configured to connect to the interconnection network for transmitting driving signals; a sensing circuit, configured to connect to the interconnection network for sensing induced driving signals; and a processor, coupled to the interconnection network, the driving circuit and the sensing circuit, configured to execute instructions stored in a non-volatile memory (Nathan: please refer to the discussion of the same limitations regarding claim 11) to realize the following steps:
gathering an approaching event by utilizing the second electrodes and the third electrodes; gathering a touching event corresponding to the approaching event by utilizing mutual capacitance sensing between the first electrodes and the second electrodes; looking for a calibration area according to the approaching event; and calculating a calibrated pressure value according to a measured pressure value corresponding to the approaching event and a pressure calibration function corresponding to the calibration area (Chern: please refer to the discussion of the same limitations regarding claim 6).
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Chern of adding a third electrode to the calibration method of Lin. Chern teaches the touch and pressure sensor both with a third electrode (i.e. Fig. 3A) and without a third electrode (i.e. Fig. 1F), therefore it is a matter of design choice because either method will work for detecting a position and a pressure.
It also would have been obvious to one of ordinary skill in the art to combine a multiplexer along with driving and sensing circuits, together with a processor, taught by Nathan, to compute the steps. Driving and sensing circuits are needed to transmit and receive the capacitive touch sensing and pressure sense signals, and a multiplexer can reduce the number of interconnecting lines, reducing possibility of short circuits at high electrode densities. In addition, it is obvious to render separate circuits for driving and sensing integral into a single front end circuit. See MPEP 2144.04 V.B. The multiplexer and driving circuits would have been complementary to the third electrode of Chern and the presence of either would not have affected the other.

Regarding claim 18, Lin modified by Chern and Nathan discloses the touch sensitive processing apparatus recited in claim 16, (please refer to the discussion of claim 3 for the same additional limitations).
Regarding claim 19, Lin modified by Chern and Nathan discloses the touch sensitive processing apparatus recited in claim 16, (please refer to the discussion of claim 4 for the same additional limitations).
Regarding claim 21, Lin modified by Chern and Nathan discloses a touch system for pressure calibration, comprising: the touch sensitive processing apparatus recited in any one of claims 11-20; and the touch panel coupled to the touch sensitive processing apparatus (Lin: the touch panel of Fig. 16 is coupled to the circuitry of Fig. 17; Nathan Fig. 3: a touch panel 29 is coupled to the touch sensitive processing apparatus 28 comprising the processor, storage and network interface).
Allowable Subject Matter
Claims 2, 5, 7, 10, 12, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note that claim 5 stands rejected under obviousness-type double patenting, therefore claim 5 would need to be amended or an eTerminal disclaimer filed in addition). The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests:
- when no calibration area where the touching event locates exists, taking a nearby calibration area which is closest to the touching event as the corresponding calibration area, in combination with all other limitations.
- wherein the vertexes are designated to intersections of the first electrodes and the second electrodes, in combination with all other limitations.
Lin, Chern, Reynolds, Nathan, and Takada teach pressing force/proximal electrodes and capacitance electrodes used to detect both an approaching event and a touching event, but there is no teaching or suggestion to taking specific calibration areas with specific characteristics together with all of the other limitations.
Claim 21, if dependent upon any of claims 2, 5, 7, 10, 12, 15, 17, and 20, would be objected to.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Takada Fig. 26 teaches a method similar to Lin. Reynolds and others, teach both sensor and force electrodes, but they like Lin and Takada, they do not have a shared electrode in common.

Conclusion
It is suggested to combine an objected claim into independent claims 1, 6, 11, and 16 in order to distinguish over the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628